DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant is advised that should claim 16 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the single carcass layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.	Claims 1, 2, 4-6, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pena (US 5,743,976, newly cited) and further in view of Webb (US 3,554,259, newly cited). 
As best depicted in Figure 1, Pena teaches an airplane tire construction comprising a first carcass layer having a plurality of carcass plies (3A-3C) and a second carcass layer having a plurality of carcass plies (3D and 3E), wherein plies 3A-3C are wrapped around a first bead core T2 and plies 3D,3E are wrapped around a second bead core T1.  Pena further teaches the inclusion of rubber separation layers 7 between carcass turnup ends and adjacent carcass plies (Column 5, Lines 30+).  It is evident that such layers 7 would be present, at a minimum, between carcass plies associated with the same carcass layer (see Figure 1).
Pena further states that airplane tires “generally” comprise a carcass formed with cords inclined at 75 degrees with respect to a circumferential direction (Column 1, Lines 10+).  One of ordinary skill in the art at the time of the invention would have found it obvious to use additional, known carcass inclinations given the general language detailed above.  It is well taken that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments.  Webb has been cited to evidence the known inclusion of radial or bias carcass cord in similar airplane tire constructions formed with two pairs of bead cores (Column 2, Lines 63-67).  One of ordinary skill in the art at the time of the invention would have found it obvious to incline the carcass cords of Pena in any known manner, including that required by the claims, absent a conclusive 
Also, regarding claim 1, layer 3F is positioned radially above each of the first and second carcass layers identified above.  The claims as currently drafted fail to exclude viewing such a layer as the claimed widest belt.  This layer has a maximum axial width that is slightly less than the maximum tire section width and such would be recognized as satisfying the claimed quantitative relationship (necessarily has a maximum axial width greater than 100% of a tread width and would not be expected to exceed 150% of said tread width given common tire dimensions).  Also, separation layers 7 are considerably distant (in a radial direction) from an end of belt layer 3F (located adjacent axially inner bead ruing T2) and such a separation would be expected to be significantly greater than 30 mm given the variety of relationships established by Pena (Column 3, Lines 25-65).                
	With respect to claim 2, the claimed modulus values are consistent with those that are commonly used in carcass plies (carcass coating or topping rubber).  More particularly, Pena states that separating layer 7 is designed to provide an increased coating or topping rubber thickness at carcass turnup ends and thus, one would expect separating layer 7 to be formed of the same material, for example, as the carcass coating or topping rubber material. 
	Regarding claim 4, separating layers 7 are positioned radially inward of a maximum section width of the tire (see Figures).  Additionally, any individual separating layer can be 
	With respect to claim 5, carcass plies 3A and 3B are inward of a reinforcing rubber layer associated with carcass turnup end 30A.  Additionally, all of carcass plies 3A-3C are inward of a reinforcing rubber layer associated with carcass turnup 30D.
	As to claim 6, Pena teaches that the sole function of separating layer 7 is to increase a thickness between cords in adjacent plies.  Essentially, separating layer 7 provides a thicker coating or topping rubber layer and as such, one would expect, at a minimum, that such a layer would be formed of the same material as the carcass coating or topping rubber layer.
	Regarding claim 15, layer 3F is formed with textile reinforcing elements (Column 1, Lines 59+).
7.	Claims 1, 2, 4-6, 15, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunlop (FR 1391061, newly cited) and further in view of (a) Pena and (b) Kikuchi (US 5,707,462, of record) and/or Ueyoko (US 5,285,835, of record). 
	As best depicted in Figure 2, Dunlop is directed to a tire construction comprising a three carcass layers 2, wherein each layer 2 is formed with a plurality of carcass plies wrapped around one of three bead cores 3.  Thus, there are three carcass layers and three pairs of bead cores.  
	Pena is similarly directed to a tire construction having a plurality of carcass layers and a plurality of bead core pairs.  Pena suggests the inclusion of separating layers or reinforcing rubber layers at turnup ends of respective carcass plies as they are prone to damage.  In such an instance, layers 7 would be present, at a minimum, between carcass turnup portions of adjacent carcass plies within individual carcass layers.  One of ordinary skill in the art at the time of the invention would have found it obvious to include separating layers in the tire of Dunlop, in view of Pena, for the benefits detailed above (added thickness in region of turnup ends reduces occurrence of damage).
	With further respect to claim 1, belt assemblies represent a fundamental component of modern day tire constructions.  More particularly, it is extremely well known that tire belt assemblies are not limited to a single width- more often than not, such assemblies are described in terms of a range of widths.  Kikuchi (Column 2, Lines 1+) and/or Ueyoko (Column 5, Lines 24+4) evidence the common relationship between belts and a tread width.  One of ordinary skill in the art at the time of the invention would have found it obvious to form the breaker or belt of Pena with a width between 110% and 150% of a tread width as such is consistent with well-known and common tire designs.
	Lastly, regarding claim 1, the general disclosure of carcass plies would have been recognized as including radial arrangements or bias arrangements (represent the conventional arrangements of carcass reinforcing cords). 

	With respect to claim 4, separating layers 7 are positioned radially inward of a maximum section width of the tire (see Figures).  Additionally, any individual separating layer can be viewed as the claimed reinforcing rubber layer, it being evident that said layers are positioned at varying radial positions.  One of ordinary skill in the art at the time of the invention would have expected at least some of the separating layers to be positioned radially beyond a height equal to 1.5 times a rim flange height.  It is further noted that the claims are directed to a tire, as opposed to a wheel assembly comprising a tire and a rim, and the claimed relationship is a function of the type of rim (claim limitations fail to further define the structure of the claimed tire article but rather modify the wheel assembly).
	Regarding claim 5, a fair reading of Dunlop and Pena suggests the inclusion of any number of carcass plies (for each carcass layer) and such would include embodiments in which multiple carcass plies are inward of a separating rubber layer. 
	With respect to claim 15, fiber reinforcements or textile reinforcements are extensively used in the manufacture of belt assemblies (known material that provides suitable mechanical properties).
.
Allowable Subject Matter
8.	Claims 3 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
9.	Applicant’s arguments with respect to claim(s) 1, 2, 4-6, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        October 21, 2021